DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Election/Restrictions
Claims 1 and 8 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claim 16 and dependent claims 18-20, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, is hereby rejoined and fully examined for patentability under 37 CFR 1.104.

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Sung Chung on 02/22/22.
The application has been amended as follows: 
Replace claim 16 with the following:
16.	A method for fabricating a sock with zones of varying numbers of layers of material, the method comprising:
knitting a first layer of material of a first zone of a tubular knit structure on a circular knitting machine, wherein the first layer of material of the first zone surrounds a circumference of the tubular knit structure and axially extends along a length of the tubular knit structure from a first terminal end to a fold line;
continuously knitting a second layer of material of the first zone of the tubular knit structure, wherein the second layer of material continuously extends 
continuously knitting a second zone of the tubular knit structure with the second layer of material of the first zone, wherein the second zone surrounds the circumference of the tubular knit structure and extends axially from the zone division line to a second terminal end of the tubular knit structure;
folding the first layer of material of the first zone of the tubular knit structure to form a folded edge coextensive with the fold line so that the first layer of material of the first zone is located interior to the second layer of material of the first zone, such that the first layer of material and the second layer of material of the first zone are coextensive and extend from the folded edge to the zone division line, and so that in the sock, the first zone is double layered and the second zone is single layered; and
radially attaching the first terminal end of the first layer of material of the first zone around an entirety of the circumference of the tubular knit structure along the zone division line by applying an attachment mechanism, such that the first layer of material of the first zone and the second layer of material of the first zone entirely circumscribe and extend around the entirety of the circumference of the tubular knit structure. 
Cancel Claim 17.
Replace Claim 18 with the following:
18. The method of claim 16, wherein the attachment mechanism includes one or more of stitching, knitting, or any combination thereof.

 	Replace Claim 19 with the following:
19. The method of claim 16, wherein the folded edge is coextensive with an opening edge of the sock.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALISSA L HOEY whose telephone number is (571)272-4985. The examiner can normally be reached M-F 9:00-5:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton T Ostrup can be reached on (571)272-5559. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ALISSA L. HOEY

Art Unit 3732



/ALISSA L HOEY/Primary Examiner, Art Unit 3732